DETAILED ACTION
Applicant’s election without traverse of group II comprising Claims 2-3, 7-10 and 16-20 in the reply filed on 03/08/2021 is acknowledged. Since claim 2 and 7 include limitation of claim 1, and claim 16 includes limitation of claim 11, claim 1 and 11 are also included in the group II examination. Thus, Claims 1-20 are pending in the application. Claims 4-6 and 12-15 are withdrawn from consideration.  Claims 1-3, 7-11 and 16-20 are considered on merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-2, 7-8, 10-11 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (Analytical Chemistry, 2007) (Yang) in view of Beinhauser et al. (Analytica Chimica Acta, 2015)(Beinhauser) and Rothman et al. (Occup. Environ. Med. 1998, IDS)(Rothman).
Regarding claim 1, Yang discloses a kit capable of derivatizing in situ simultaneously phenols and carboxylic acid (page 5151, par 3),
the kit comprising,
a first pyridium salt (BMP) in acetonitrile to form a positively charged pyridinium derivative of the phenol (PCP-P) (inherently) as well as an intermediate pyridinium derivative of the carboxylic acid (IP-CA) (Scheme I, page 5152, par 1);
3-carbinol-1-methylpyridinium iodide (3-CMP) in acetonitrile to form a positively charged pyridinium derivative of the carboxylic acid (PCP-CA), from the IP-CA (Scheme I, page 5152, par 1); and
triethyl amine (TEA) (Scheme I, page 5152, par 1).
Yang does not specifically disclose that the first pyridium salt is 2-fluoro-1-methylpyridinium p-toluenesulfonate (2-FMP). However, Beinhauser teaches a pyridinium salt (2-FMP) capable of forming a positively charged pyridinium derivative of the phenol (PCP-P) (estrogen has phenol groups), wherein the first pyridinium salt (2-FMP) has a structure of Formula I as in claim 11, where Y= p-toluenesulfonate, R= -CH3, and X= F- (page 77, par 2). Beinhauser teaches that “Prior to estrogen derivatization in serum, different derivatization reagents and conditions were tested. In order to increase the sensitivity of trace-level estrogen detection, it was critical to find the most suitable reagent to facilitate the generation of ionizable and ESI droplet surface active analytes. … The efficiency of derivatization was evaluated using LC–ESI-MS analysis. 2-FMP was found to be more efficient (data not shown) than 2-IMP in our study.” (page 77, par 2). At the time before the filing, it would have been obvious to one of ordinary skill in the art to substitute BMP with 2-FMP, in order to improve the efficiency of derivatization. 
- (page 77, par 2). Beinhauser teaches that “Prior to estrogen derivatization in serum, different derivatization reagents and conditions were tested. In order to increase the sensitivity of trace-level estrogen detection, it was critical to find the most suitable reagent to facilitate the generation of ionizable and ESI droplet surface active analytes. … The efficiency of derivatization was evaluated using LC–ESI-MS analysis. 2-FMP was found to be more efficient (data not shown) than 2-IMP in our study.” (page 77, par 2). Thus, the composition disclose by Yang and Beinhauser inherently can derivatize phenols as well as carboxylic acids.
The limitation “metabolites of benzene, toluene, ethylbenzene, and xylene (BTEX)” merely describes the natural source of phenols and carboxylic acids metabolites in a sample and does not further limit the claim. Rothman teaches that urine contains metabolites of benzene, such as phenols and carboxylic acids to be analyzed (page 705, par 2). Rothman teaches that “we report how the patterns of the four most important urinary metabolites of benzene—phenol, hydroquinone, catechol, and muconic acid vary over a broad range of exposure” (page 705, par 2). At time before the filing it would have been obvious to one of ordinary skill in the art to apply Yang-Beinhauser’s method to detect carboxylic acids and phenols in a sample, in order to determine benzene exposure.
Yang does not specifically disclose that the amount of the first pyridinium salt (BMP), 3-CMP and TEA. However, “[Wjhere the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456 (Fed. Cir. 1955). Since the amount of reagents affect the reaction result, it would have been obvious to one of 
Regarding claim 2 and 7, Yang-Beihauser teaches a method of detecting metabolites in a sample, wherein the metabolite is either a phenol or a carboxylic acid (abstract), the method comprising,
adding the composition from the kit of claim 1 to the sample to derivatize the phenol (inherently) and carboxylic acid in the sample in situ to form corresponding PCP-P and PCP-CA in a reaction mixture (Scheme I, page 5152, par 1); and
subjecting the reaction mixture to LC-ESI-MS/MS to separate and analyze the PCP-P and PCP-CA to determine the quantity and molecular weight of the corresponding phenol and carboxylic acid (page 5152, par 2),
wherein the separation of the PCP-P and PCP-CA is performed on a functionalized reverse phase column (C4 column) (page 5152, par 2).
Regarding claim 11, Yang discloses a composition for derivatizing phenol and carboxylic acid simultaneously in an aqueous sample (page 5151, par 3), the composition comprising,
a first pyridinium salt (BMP) capable of forming a positively charged pyridinium derivative of the phenol (PCP-P) (inherently) as well as an intermediate pyridinium derivative of the carboxylic acid (IP-CA) (Scheme I, page 5152, par 1);
a second pyridinium salt (CMP) capable of reacting with the IP-CA to form a positively charged pyridinium derivative of the carboxylic acid (PCP-CA) (Scheme I, page 5152, par 1); and
an organic base (TEA) (Scheme I, page 5152, par 1),
wherein the first pyridinium salt (BMP) has a structure of Formula I,
where Y= I-, R= -CH3, and X= Br-,
wherein the second pyridinium salt (CMP) has a structure of Formula II where R1= -CH3; R2= -CH2-; and Y- = I-,
wherein the amount of the second pyridinium salt is at least 16 times higher than the carboxylic acid amount (page 5152, par 1).
Yang does not specifically disclose that the amount of the first pyridinium salt is at least 200 times higher than the phenol amount in the sample, and the amount of the In reAller, 220 F.2d 454, 456 (Fed. Cir. 1955). Since the amount of reagents affect the reaction result, it would have been obvious to one of ordinary skill in the art to optimize the amount of the first pyridinium salt and the amount of the organic base by routine experimentation.
Based on Yang’s teaching in scheme I, a person skilled in the art would have recognized that the composition inherently can derivatize phenol as well as carboxylic acid, because both phenol and carboxylic acid have hydroxyl group that can react with the X group (halogen) in formula I as in claim 11.  Indeed, Beinhauser teaches a pyridinium salt (2-FMP) capable of forming a positively charged pyridinium derivative of the phenol (PCP-P) (estrogen has phenol groups), wherein the first pyridinium salt (2-FMP) has a structure of Formula I as in claim 11, where Y= p-toluenesulfonate, R= -CH3, and X= F- (page 77, par 2). Beinhauser teaches that “Prior to estrogen derivatization in serum, different derivatization reagents and conditions were tested. In order to increase the sensitivity of trace-level estrogen detection, it was critical to find the most suitable reagent to facilitate the generation of ionizable and ESI droplet surface active analytes. … The efficiency of derivatization was evaluated using LC–ESI-MS analysis. 2-FMP was found to be more efficient (data not shown) than 2-IMP in our study.” (page 77, par 2). Thus, the composition disclose by Yang and Beinhauser inherently can derivatize phenols as well as carboxylic acids.
Regarding claim 16, as has been discussed in claim 11 above, Yang also teaches a method of simultaneous derivatization of phenol (inherently) and carboxylic acid in an aqueous sample, the method comprising, adding the composition of claim 11 into the sample to allow the derivatization to take place to form PCP-P (inherently) and PCP-CA (Scheme 1, page 5152, par 1).
Regarding claim 8 and 18, Yang does not specifically teach pre-treating the PCP-P and PCP-CA reaction mixture using restricted access media trap column for LC-ESI-MS/MS separation and analysis. However, Beinhauser teaches pre-treating the PCP-P reaction mixture using restricted access media trap column for LC-ESI-MS/MS 
Regarding claim 10 and 20, Yang teaches wherein the sample is a urine, serum, plasma, or blood sample (page 5152, par 4).
Regarding claim 17, Yang teaches separating the PCP-P and PCP-CA (page 5152, par 2).
Regarding claim 19, Yang teaches that wherein the separation of the PCP-P and PCP-CA is performed on a functionalized (e.g. C4) reverse phase column (page 5152, par 2).
Claim 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Beinhauser and Rothman as applied to claims 1-2, 7-8, 10-11 and 16-20 above, and further in view of American Laboratory ( American Laboratory, 2014) and Rothman et al. (Occup. Environ. Med. 1998, IDS)(Rothman).
Regarding claim 3 and 9, Yang does not specifically teach that wherein the sample is a urine sample. However, Rothman teaches that urine contains metabolites of benzene, such as phenols and carboxylic acids to be analyzed (page 705, par 2). Rothman teaches that “we report how the patterns of the four most important urinary metabolites of benzene—phenol, hydroquinone, catechol, and muconic acid vary over a broad range of exposure” (page 705, par 2). At time before the filing it would have been obvious to one of ordinary skill in the art to apply Yang-Beinhauser’s method to urine sample to detect carboxylic acids and phenols in urine, in order to determine benzene exposure.
Yang does not specifically teach that the reverse phase column is a biphenyl functionalized reverse phase column. The biphenyl functionalized reverse phase column is well-known in the art. For example, American Laboratory teaches biphenyl 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.